Citation Nr: 1453064	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  03-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased evaluation in excess of 40 percent for residuals of an injury to the dorsal and lumbosacral spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1978. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO). An April 2002 rating decision, in pertinent part, continued a 40 percent evaluation for residuals of an injury to the dorsal and lumbosacral spine; and a November 2010 rating decision denied a TDIU. 

The Board remanded the case in November 2004 for additional development, and in a December 2005 decision, the Board affirmed the RO's continued 40 percent evaluation for residuals of an injury to the dorsal and lumbosacral spine. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In April 2008, the Court remanded the claim of entitlement to an increased evaluation for residuals of an injury to the dorsal and lumbosacral spine for adjudication consistent with a March 2008 memorandum decision. 

The Board then remanded the case, with specific instructions to develop and consider the issue of entitlement to a TDIU, in May 2009. In a November 2010 rating decision, the RO denied a TDIU, and the Veteran perfected an appeal to such by a July 2014 Substantive Appeal. 

The July 2014 submission perfected his appeal only as to the issue of entitlement to a TDIU, and the Veteran was already heard by the Board in June 2004 as to the issue of an increased evaluation in excess of 40 percent for residuals of an injury to the dorsal and lumbosacral spine. However, the Board finds that the issues are intertwined such that the increased rating issue is not ripe for Board adjudication, pending additional evidence provided at the forthcoming Board hearing. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's July 2014 Substantive Appeal, he asserted his right to be heard by the Board via videoconference. On remand, he should be scheduled for such. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge. The Veteran and his attorney should be provided written confirmation of the location, date, and time of the video-conference hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


